Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

DETAILED ACTION
	This Office Action is in response to the application filed on 05/19/2022.
	Currently, claims 1-19 are pending.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/04/2020 and 05/17/2020 have been considered by the examiner.

Allowable Subject Matter
1.	Claims 1-19 are allowed.  
2.	The following is an examiner’s statement of reasons for allowance:  
a.	The limitations in claim 1:  
“two or more divided lens portions”
“wherein the two or more lens portions are Fresnel lenses”

b.	The limitations in claim 15:  
“at least one second light-emitting part disposed directly between two light-emitting parts that are disposed at both ends of a corresponding side of the rectangle”

when considered along with the rest of the device distinguishes over the prior art of record as there is no prior device or a reasonably obvious variant thereof.  Notable differences include that this device includes:  
a.  two or more divided lens portions wherein the two or more lens portions are Fresnel lenses.  
b.  at least one second light-emitting part disposed directly between two light-emitting parts that are disposed at both ends of a corresponding side of the rectangle.  
  
As to claim 1, the office notes the art of record fails to show the above noted features in the context of the overall claim.  The office notes here that probably the US 9269848, 20040201987 are all some relevant prior art which is likely closest with the reference excluded in the preliminary amendment excluded as prior art.  However the office notes that there is no reference which includes these features along with the features of the rest of the claim all that the same time.  Further the office finds that there is no art available which would reasonably suggest this subject matter to be obvious to one of ordinary skill in the art under 35 U.S.C 103 all at the same time.  Thus the office finds the claim to not be anticipated and also finds the claim to not be obvious under 35 U.S.C 103.  

As to claim 15, the office notes the art of record fails to show the above noted features in the context of the overall claim.  The office notes here that probably the JP 2006/223762 reference is the best prior art.  However the office notes that there is no reference which includes these features along with the features of the rest of the claim all that the same time.  Further the office finds that there is no art available which would reasonably suggest this subject matter to be obvious to one of ordinary skill in the art under 35 U.S.C 103 all at the same time when the claim is amended as in the preliminary amendment with “directly”.  Thus the office finds the claim to not be anticipated and also finds the claim to not be obvious under 35 U.S.C 103.  

The limitations in claims 1 and 15 are sufficient to distinguish claims 2-14 and 16-19 which depends from claims 1 and 15 over the art of record.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/Primary Examiner, Art Unit 2891